Citation Nr: 0612640	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  04-34 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from January 1953 to October 
1954.  The veteran had additional Reserve and Air National 
Guard service beginning in January 1961. 

The Board of Veterans' Appeals (Board) would first note that 
the only claim that has been developed for current appellate 
review is a claim for service connection for asbestosis.  
However, Department of Veterans Affairs (VA) examination in 
June 2003 revealed a diagnosis of chronic obstructive 
pulmonary disease (COPD).  Therefore, should the veteran wish 
to pursue a claim for service connection for COPD, he should 
file an appropriate claim with the regional office (RO).

The issue of entitlement to service connection for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDING OF FACT

There is no current diagnosis of asbestosis that has been 
related to service.


CONCLUSION OF LAW

Asbestosis was not incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.6(c), 3.303 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Background

At the outset, the Board of Veterans' Appeals (Board) notes 
that this matter has been sufficiently developed pursuant to 
the guidelines established in the Veterans Claims Assistance 
Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002) (VCAA).  In this regard, the record reflects that the 
veteran has been advised on multiple occasions of the 
evidence needed to substantiate his claim.  

First, prior to the July 2003 rating decision that originally 
denied the claim, the veteran was provided with a February 
2003 letter that outlined the evidence necessary to 
substantiate his claim for service connection, and the 
respective obligations of VA and the veteran in obtaining 
such evidence.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

The July 2003 rating decision and September 2004 statement of 
the case then advised the veteran that the evidence did not 
demonstrate that there was a current diagnosis of asbestosis 
that had been linked by medical evidence to service.

Although the February 2003 VCAA notice letter did not 
specifically request that the appellant provide any evidence 
in the appellant's possession that pertained to the claim as 
addressed in Pelegrini v. Principi, 18 Vet. App. 112 (2004), 
as demonstrated from the foregoing communications from the 
RO, the Board finds that appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claim.  All the VA requires is that the duty to notify 
under the VCAA is satisfied, and the claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The veteran has also been provided with the applicable law 
and regulations, and there is no indication that there are 
any outstanding pertinent records or documents that have not 
already been obtained or that are not adequately addressed in 
documents contained within the claims folder.  In addition, 
neither the veteran nor his representative has indicated any 
intention to provide additional evidence in response to the 
opinion expressed by the June 2003 VA examiner.

Thus, based on all of the foregoing, the Board finds that no 
further notice and/or development is required in this matter 
pursuant to the VCAA.

Active duty for training is, inter alia, full-time duty in 
the Armed Forces performed by Reserves for training purposes 
or by members of the National Guard of any state.  38 
U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 3.6(c) (2005).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

With the exception of treatment for an upper respiratory 
infection in early 1953 and a case of acute bronchitis in 
July 1969, service medical records do not reflect any 
complaints or treatment of a respiratory disorder.  The 
veteran's reserve service personnel records do, however, 
reflect that the veteran served on active duty with the Air 
National Guard as a heating supervisor for eight days in 
1963, as a plumbing supervisor for 23 days in 1965 and 37 
days in 1966, as a plumbing technician for 1 day in 1967, as 
a plumbing specialist for 16 days in 1968 and 15 days in 
1969, and as a plumbing technician for 17 days in 1970, 19 
days in 1971, and 21 days in 1972.  

Service medical records also reflect that the veteran listed 
his occupation as plumber or plumbing specialist in records 
dated between November 1972 and October 1982.

Finally, there are several statements from fellow service 
members that served with the veteran during his National 
Guard periods of service noted above that document their 
activities with the veteran, which included working as 
plumbers in close proximity to asbestos.  

Private medical records from January 1999 to December 2002 
reflect that the veteran's complaints included a chronic 
cough, for which he received periodic treatment and 
evaluation.

Private X-ray evaluation in September 2000 was interpreted by 
Dr. B. to reveal interstitial changes in the mid and lower 
lung zones bilaterally, consisting of small and irregular 
opacities.  Pleural plaques were also seen on the face 
bilaterally, and the above parenchymal and pleural changes 
were found to be consistent with asbestosis provided the 
subject's exposure history and period of latency were 
appropriate.

A private medical record from October 2002 reflects the 
veteran's desire for an evaluation by a specialist in 
asbestos exposure.

Department of Veterans Affairs (VA) respiratory examination 
in June 2003 revealed the veteran's report of asbestos 
exposure and that chest X-rays indicated slight accentuation 
of interstitial lung markings which were noted to be 
nonspecific but possibly associated with chronic fibrotic 
changes.  The diagnosis was chronic obstructive pulmonary 
disease and no evidence of asbestosis.


II.  Analysis

The Board has carefully reviewed the evidence of record and 
initially notes that in the face of no contrary evidence, the 
veteran's National Guard service as a plumbing and heating 
technician during multiple periods over the period of 1963 to 
1972 in conjunction with the veteran's supporting witness 
statements are sufficient to establish exposure to asbestos 
during service.  

The Board further notes, however, that to establish service 
connection for disability associated with that exposure, 
there must be competent medical evidence establishing the 
existence of asbestosis and linking the disorder to exposure 
in service.  Unfortunately, the evidence of record does not 
support a current diagnosis of asbestosis or other lung 
disability related to asbestos exposure, or link any such 
disorder to service.

The Board first notes that under the basic statutory 
framework and the case law, it is clear that a fundamental 
element for the establishment of service connection is 
competent evidence of current "disability."  Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  In this regard, 
while the record reflects September 2000 X-ray findings that 
were noted by Dr. B. at the time to be consistent with 
asbestosis, the June 2003 VA examiner noted his review of the 
claims file which included both current and past X-ray 
findings of record (including presumably the results of the 
September 2000 X-rays), and unequivocally concluded that 
there was no evidence of asbestosis.  Accordingly, as the 
determination of current disability is based on the existence 
of a current disability at the time of adjudication as 
opposed to any point during the pendency of the claim (Chelte 
v. Brown, 10 Vet. App. 268 (1997)), the Board finds that the 
June 2003 examiner's opinion together with the lack of 
current evidence of asbestosis requires that the veteran's 
claim for service connection for asbestosis must be denied on 
the basis of no current disability.

Although the Board would again note that exposure to asbestos 
has been conceded in this case, there is also no evidence of 
relevant complaints or treatment during service other than 
acute cases of upper respiratory infection in early 1953 and 
July 1969, and no relevant post-service treatment until 
January 1999.  There is also evidence of exposure to asbestos 
in the veteran's civilian occupation as a pipefitter, and 
thus, Dr. B.'s statement that findings were consistent with 
asbestos exposure does not necessarily link asbestosis with 
exposure to asbestos during service.  

The Board further notes that although the veteran in good 
faith believes that he currently suffers from asbestosis or 
other lung disability associated with asbestos exposure 
during service, he has not demonstrated any special education 
or training that enables him to diagnose asbestosis or to 
express an opinion on medical causation with respect to such 
a disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In summary, in weighing the probative value of Dr. B.'s 
opinion and the statements of the veteran on the one hand, 
and the lack of current findings or diagnosis of asbestosis 
by the June 2003 VA examiner, and the lack of significant in-
service complaints or findings or relevant post-service 
complaints until January 1999, on the other, the Board finds 
the latter to be of far more probative value, and that a 
preponderance of the evidence is against the claim.


ORDER

The claim for service connection for asbestosis is denied.


REMAND

With respect to the claim for service connection for PTSD, 
the Board notes that there is a current diagnosis of PTSD, 
and that one of the stressors involves the veteran's 
witnessing of the death of a fellow service member in Korea 
during the Korean War as a result of enemy fire while the 
veteran was in a fox hole.  Service medical records further 
reflect that the veteran was attached to SVC Battery of the 
189th Field Artillery Battalion, 45th Division in at least 
August and September 1953, and that this unit may have been 
stationed in Korea at the time the veteran was attached to 
it.

The Board finds that the veteran's allegation that his unit 
underwent enemy fire while he was attached to it should be 
easily verified and at least one effort should be made to do 
so.

Therefore, pursuant to the VCAA, the Board finds that further 
evidentiary development is necessary in this matter, and that 
this development should include at least one effort to obtain 
unit records to confirm the veteran's exposure to enemy fire 
while in Korea.  

Accordingly, the case is REMANDED for the following action:

1.  An effort should be made to contact 
the U.S. Army and Joint Services 
Records Research Center (JSRRC) and 
request that JSRRC research the unit 
history of SVC Battery of the 189th 
Field Artillery Battalion, 45th 
Division for the period of August to 
September 1953 to determine whether it 
was subjected to enemy fire during that 
time period.

2.  After the completion of any 
development deemed appropriate (including 
additional VA medical evaluation with 
respect to PTSD) in addition to that 
requested above, the issue of entitlement 
to service connection for PTSD should be 
readjudicated.  If the benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


